Citation Nr: 1011033	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-05 529 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a neurological condition of the right shoulder, right arm, 
and cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to June 
1971, and from July 1974 to September 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Louis, Missouri that denied the Veteran's 
claims for entitlement to service connection for PTSD and for 
compensation under 38 U.S.C.A. § 1151 for a neurological 
condition of the right shoulder, right arm, and cervical 
spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A.  PTSD

The Veteran claims that he has PTSD as a result of his active 
duty service in the Republic of Vietnam as a field mechanic 
with the United States Marines Corps between July 1970 and 
May 1971.  See DD Form 214.

As an initial matter, the Board notes that an April 2008 VA 
treatment record reflects that the Veteran was diagnosed with 
PTSD.  See 38 C.F.R. § 3.304(f) (2009) (service connection 
requires a diagnosis of PTSD).

In May 2006, the RO sent a VCAA letter to the Veteran, which 
included a request for the Veteran to complete and return 
stressor verification statements (Forms 21-0781).

A January 2007 Report of Contact reflects that the RO 
followed up with a telephone call to the Veteran asking for 
more information about his claimed stressors, and that the 
Veteran said that he thought there were some enemy attacks on 
his unit in the fall of 1970 but had a hard time remembering.  
The report also reflects that the RO gave the Veteran a fax 
number to submit completed stressor statements.

Later, in January 2007, the RO made a formal finding that it 
was unable to verify the Veteran's in-service stressors after 
reviewing the Veteran's service personnel records and certain 
chronological reports relating to his unit, noting that there 
was no record of any enemy attacks on Camp Brooks (Red Beach 
installation) between September 1970 to November 1970 or in 
May 1971.

In February 2009, the Veteran's claim was certified for 
appeal to the Board.

Subsequently, in April 2009, the Veteran filed two stressor 
statements (Forms 21-0871).  In one of his stressor 
statements, the Veteran alleges that in Vietnam on or around 
October 1, 1970, while he was driving by a hospital in China 
Beach he witnessed a soldier being fatally wounded by gunfire 
(and that he tried to render assistance).  In his second 
stressor statement, the Veteran alleged that in Vietnam, some 
time between July 1970 and October 1970, the night after he 
arrived at the sub motor pool, his hooch came under attack by 
enemy mortar rounds and a rocket exploded approximately 10 
feet away from him.

As noted above, an April 2008 VA treatment record reflects a 
current diagnosis of PTSD.  The Board finds that the Veteran 
has provided sufficient detail in his April 2009 PTSD 
stressor statements so as to warrant at least an attempt at 
verification.  Consequently, the Board finds that additional 
development is required.  See 38 C.F.R. §§ 3.159(c), 3.304(c) 
(2009); see also 38 C.F.R. § 20.1304(c) (noting that any new 
and pertinent evidence submitted by the Veteran to the Board 
should be referred to the RO for review unless this 
procedural right is waived or unless the full benefit sought 
on appeal may be allowed without such referral).



B.  1151 Claim 

The Veteran also claims that he incurred a neurological 
condition of the right shoulder, right arm, and cervical 
spine as a result of an electromyograph (EMG) that was 
performed in October 2005 at a VA medical center (VAMC). 

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by VA, disability compensation shall be awarded in 
the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151(a) (West 2002); 
38 C.F.R. § 3.361 (2009).  Under 38 U.S.C.A. § 1151, there 
must be a showing of carelessness, negligence, lack of proper 
skill, error in judgment, or a similar instance of fault on 
part of VA or evidence of an event not reasonably foreseeable 
in order to establish entitlement to compensation.

The Board notes that a May 2006 VA treatment record reflects 
that the Veteran reported having applied for disability 
benefits with the Social Security Administration (SSA) as a 
result of his claimed neurological condition.  A September 
2006 SSA inquiry record further reflects that the Veteran 
began receiving SSA disability income around June 2006.  When 
VA is put on notice of the existence of SSA records 
potentially relevant to a Veteran's claim, VA should seek to 
obtain those records.  See Hayes v. Brown, 9. Vet. App. 67, 
73-74 (1996).  Therefore, an attempt should be made to obtain 
any SSA records potentially relating to the Veteran's claimed 
neurological condition and to associate them with the claims 
file.

The Board also notes that a September 2006 VA examination 
report relating to the Veteran's claimed neurological 
condition reflects that the examiner reviewed all of the 
relevant VA treatment records, including the October 2005 VA 
treatment records relating to the EMG procedure, as well as 
subsequent  treatment records dated in early 2006.  No VA 
treatment records dated prior to May 2006, however, have been 
associated with the claims file.  VA has a duty to assist the 
Veteran in obtaining all potentially relevant documents to 
substantiate a claim, including medical evidence either to 
verify or not verify the claim.  38 U.S.C.A. § 5103A(a)(1), 
(b) (West 2002); 38 C.F.R.§ 3.159(c) (2009).  Therefore, an 
attempt should be made to obtain all VA treatment records 
relating to the Veteran's claim dated between October 2005 
and April 2006, as well as any more recent treatment records 
dated from October 2006 to present, and to associate them 
with the claims file.  See Dunn v. West, 11 Vet. App. 462, 
466-467 (1998) (Records created by VA are considered 
constructively part of the record and should be associated 
with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make attempts to verify both of the 
Veteran's reported PTSD stressors 
involving (a) an enemy attack on his hooch 
some time between July 1970 and October 
1970, and (b) a fatal shooting of a U.S. 
solider or marine by an MP in front of a 
hospital (which soldier was a patient of 
the hospital before incurring the fatal 
gunshot wound) in or around China Beach 
and near Da Nang sometime around October 
1, 1970.  Such efforts should include a 
request to the U.S. Army & Joint Services 
Records Research Center (JSRRC).  All 
attempts to verify reported stressors 
should be documented in the file.

2.  Obtain any and all of the Veteran's 
pertinent SSA records and associate them 
with the claims file.  If these records 
are found to be unavailable, this should 
be specifically noted in the claims file.

3.  Obtain all VA treatment records dated 
from October 2005 through May 2006, and 
from September 2006 through present, 
relating to the Veteran's claimed PTSD and 
neurological condition of the right 
shoulder, arm, and cervical spine, and 
associate them with the claims file.  If 
these records are found to be unavailable, 
this should be specifically noted in the 
claims file

4.  Once the aforementioned development is 
complete, perform any additional 
development deemed necessary, and then 
readjudicate the Veteran's claims.  If the 
claims remain denied, the Veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  After the Veteran has 
been given the applicable time to submit 
additional argument, the claims should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


